DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants amendment to the claims have been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 14-19, 21-25, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (JP 2015222138), hereinafter referred to as Uchida, in view of Kang (US 20190223250), hereinafter referred to as Kang.

Re claim 14, Uchida teaches a household appliance, comprising:
at least one movable door (101); and
at least one sensor (10) for detecting a door movement of said at least one door, said at least one sensor including at least one inertial sensor (e.g. specification, “Therefore, as the door opening / closing angle detection sensor 10, it is desirable to detect the opening / closing direction by detecting the moving direction like an acceleration sensor”) integrated into said at least one door (e.g. Fig 5).
Uchida does not explicitly teach the limitation of a door switch configured to be switched for determining a door opening angle from zero of said at least one movable door. 
However, Kang teaches a refrigerator comprising a door switch (e.g. ¶ 591, “door switch”) configured to be switched for determining a door opening angle from zero of said at least one movable door (e.g. ¶ 591-594, “When the door switch senses opening of the door, the controller turns on the door sensor provided to a hinge assembly of the refrigerator to sense movement according to rotation of the door. The door sensor may be kept turned on, or may be turned only when the door switches senses opening of the door … According to one embodiment of the present invention, the door sensor senses a certain angle that the door passes when the door is opened or closed and then sends relevant information to the controller”). 
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Uchida and integrated a door switch configured to be switched for determining a door opening angle from zero of said at least one movable door, as taught by Kang, in order to conserve energy by turning on/off the sensor depending on the door being open or close.

Re claim 15, Uchida teaches the household appliance according to claim 14, wherein said at least one inertial sensor detects a door opening angle (e.g. specification “the door opening / closing angle detection sensor 10”) of said at least one door as said door movement.

Re claims 16-17, 19, Uchida teaches the household appliance according to claim 14. Uchida does not explicitly teach the limitation of wherein said at least one inertial sensor is a rotational speed sensor, wherein said rotational speed sensor is a vibrating structure gyroscope, wherein said at least one inertial sensor is a MEMS sensor. 
However, the examiner takes Official Notice that the use of a rotational speed sensor, vibrating structure gyroscope and MEMS sensor as an inertial sensor are well known in the art. Therefore, at the time the invention was filled it would have been within the skill of the art to use a rotational speed sensor, vibrating structure gyroscope or MEMS sensor as the inertial sensor of Uchida since Uchida requires the use of an inertial sensor, and it is well known in the art to use rotational speed sensor, vibrating structure gyroscope and MEMS sensor as an effective inertial sensor. 

Re claim 18, Uchida teaches the household appliance according to claim 14, wherein said at least one inertial sensor is an acceleration sensor (e.g. specification “Therefore, as the door opening / closing angle detection sensor 10, it is desirable to detect the opening / closing direction by detecting the moving direction like an acceleration sensor”).

Re claim 21, Uchida teaches the household appliance according to claim 14, which further comprises a wireless communication interface (8), said at least one inertial sensor being connected to said wireless communication interface (e.g. specification, “the shooting signal transmission device 5 may be built in the image server 2 and separately connected to the door opening / closing detection sensor 10 and the refrigerator compartment lighting 103 via a communication line”).

Re claim 22, Uchida teaches the household appliance according to claim 14, which further comprises an evaluation unit (5) connected to said at least one inertial sensor for evaluating sensor data of said at least one inertial sensor (e.g. in order to detect the “angle”).

Re claim 23, Uchida teaches the household appliance according to claim 22, wherein said at least one inertial sensor detects a door opening angle of said at least one door as said door movement, and said evaluation unit is configured to activate at least one action as a function of said door opening angle detected by said at least one inertial sensor (e.g. specification, “when the opening / closing angle of the refrigerator compartment door 101 is detected by the door opening / closing angle detection sensor 10 and shooting is performed by the camera 3 at a specific angle, shooting is performed twice during the opening operation and during the closing operation for one door opening / closing” … OR … “to turn on the refrigerator compartment illumination 103 when the open state of the refrigerator compartment door 101 is detected, and to turn off the refrigerator compartment illumination 103 when the closed state is detected”).

Re claim 24, Uchida teaches the household appliance according to claim 23, wherein said at least one action includes a light control (103; see above) of the household appliance.

Re claim 25, Uchida teaches the household appliance according to claim 15, wherein:
the household appliance is a refrigeration appliance having a refrigerator (1000) with a refrigerating zone (100);
at least one camera (3) is configured to record images of said refrigerating zone; and
said at least one camera is configured to be activated for recording one or more images upon reaching said door opening angle determined by said at least one inertial sensor (e.g. specification, “when the opening / closing angle of the refrigerator compartment door 101 is detected by the door opening / closing angle detection sensor 10 and shooting is performed by the camera 3 at a specific angle, shooting is performed twice during the opening operation and during the closing operation for one door opening / closing”).

Re claim 27, Uchida teaches the household appliance according to claim 25, which further comprises:
an evaluation unit (5) connected to said at least one inertial sensor for evaluating sensor data of said at least one inertial sensor;
said evaluation unit being configured to activate at least one action as a function of said door opening angle detected by said at least one inertial sensor (e.g. specification, “when the opening / closing angle of the refrigerator compartment door 101 is detected by the door opening / closing angle detection sensor 10 and shooting is performed by the camera 3 at a specific angle, shooting is performed twice during the opening operation and during the closing operation for one door opening / closing”);
said at least one action including a light control (103) of the household appliance; and
said light control providing a brief increase in an illumination intensity as a function of said door opening angle at an activation time of said at least one camera (e.g. specification, “when the door open / close detection sensor 9 detects that the refrigerator compartment door 101 is closed, the refrigerator compartment illumination 103 is turned off after taking a picture with the camera 3. In embodiment 3, the door 3 is photographed by the camera 3 while the door of the refrigerator compartment 101 is at a specific angle by the door opening / closing angle detection sensor 10. In general, since the refrigerator compartment illumination 103 is lit when the refrigerator compartment door 101 is in the open state, in the configuration of FIG. It is possible to shoot in a situation where sufficient illuminance is secured without control”; the examiner notes that as per discussed therein the light is turn on and off after the imaged is taken).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida, in view of Kang, as applied above, in view of Kim et al. (US 20060196198), hereinafter referred to as Kim. 

Re claim 20, Uchida, as modified, teaches the household appliance according to claim 14. Uchida, as modified, does not explicitly teach the limitation of which further comprises an energy storage device configured to be charged at least when said at least one door is closed, said at least one inertial sensor being connected to said energy storage device. 
However, Kim teaches a refrigerator comprising an energy storage device (33) configured to be charged at least when said at least one door (6) is closed (e.g. ¶ 47, “The charging terminal 31 is connected to the batter 33 via a wire connection, and the charging terminal 31 comes into contact with the power terminal 32 formed on the main body 2 when the second door 6 is closed”), at least one sensor (14) being connected to said energy storage device (e.g. ¶ 68, “The door sensing unit 82 may include the door sensor 14 and the battery 33”). 
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Uchida and integrated an energy storage device configured to be charged at least when said at least one door is closed, said at least one inertial sensor being connected to said energy storage device, as taught by Kim, in order to provide energy for the refrigerator components.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida, in view of Kang, as applied above, in view of Ryu et al. (US 20140293060), hereinafter referred to as Ryu. 

Re claim 26, Uchida, as modified, teaches the household appliance according to claim 25. Uchida, as modified, does not explicitly teach the limitation of wherein said at least one camera includes a plurality of cameras each configured to be activated independently of one another based on a respective door opening angle determined by said at least one inertial sensor. 
However, Ryu teaches a refrigerator comprising a plurality of cameras (40 and 60) each configured to be activated independently of one another based on a respective door opening angle determined by said at least one inertial sensor (e.g. ¶ 111, “The door rotation direction sensor 160 may allow the first camera 40 and the second camera 60 to take pictures at the door rotation angles of, for example, 90 degrees, 65 degrees, and 40 degrees in sequence when the right door 30 and/or the left door 50 is rotated to close the first storage compartment 20”; the examiner notes that the signal is independently send to each camera). 
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Uchida and integrated wherein said at least one camera includes a plurality of cameras each configured to be activated independently of one another based on a respective door opening angle determined by said at least one inertial sensor, as taught by Ryu, in order to make it easier to capture images of an interior chamber of a household appliance.

Response to Arguments
Applicant’s arguments with respect to claim(s) 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        8/1/2022